Title: To Benjamin Franklin from Richard Bache, 1 July 1777
From: Bache, Richard
To: Franklin, Benjamin


Dear Sir,
Philadelphia July 1st 1777
I did myself this pleasure a few days ago, via Martinique, since which yours of the 5th. January came to hand, where it has staid so long I know not; We are exceedingly impatient to hear from you; I fancy the swift sailing vessel, which you mention in yours of the 5th. March, would sail in a few days, has been pickt up by the Enemy, or we should have heard something from her by this time.
My last informed you that General Howe occupied the Ground from Somerset Court house to Brunswick, on the 22d. Ultimo in order, as is supposed, to draw General Washington out of his strong post, (being afraid to march towards Philadelphia and leave him in his rear) and to bring him to a general Engagement in an open part of the Country, where from superior discipline he apprehends he would have many advantages; he affected a precipitate retreat from Somerset and Brunswick to Amboy, taking over part of his Troops to Staten Island, as if he intended to quit the Jerseys intirely; instead of which, these Troops that had crossed to Staten Island, being joined by the Marines from the shiping at Newyork, recrossed near Elizabeth Town, with a view of falling upon the Flank or Rear of our Army, but General Washington suspecting they had some design, cautiously pursued the flying Enemy, and consequently avoided their Trap; the Enemy on Thursday last with about 5,000 Men, made a push at a Brigade of ours early in the morning and had nearly surprized them but the Brigade gave them a few smart fires, by which they did great execution, and then retired with the loss of about 50 Men, and two pieces of Artillery. The whole Army of the Enemy was in motion that morning, but General Washington kept his post, at Middlebrook, his Riflemen and Light Troops harrasing the Enemy’s march continually.
I purpose in a few days to bring my Family to Town. Sally expects to lay in, about the middle of August, she cannot be accomodated on this occasion where she now is; some people are of opinion the Enemy will still push at this City. I cannot think they will ever get here, numbers are of opinion they will go up the North River. I believe they are at a loss what to do.
My Love to Ben, tell him I want to know how his Head is, we flatter ourselves it is quite well by this time; pray remember me to Temple, and believe me to be Honored Sir Your affectionate Son
Rich: Bache
Doctor Franklin
 
Addressed: The Honble: / Dr: Benjamin Franklin / One of the Commissioners, from the / American United States, at the / Court of France
Notation: Private Letters to B Franklin from America
